Title: To Benjamin Franklin from William Lee Perkins, 17 November 1784
From: Perkins, William Lee
To: Franklin, Benjamin


				
					Sir,
					Kingston 17. Novr. 1784.
				
				I had the honor to deliver the paper upon the Influenza together with a letter (copies of both which are herewith inclosed) to a friend* in London, near a Year since, to be transmitted to your Excellency, which I afterwards was given to understand were delivered to——Barclay Esqr., who was so obliging as to undertake to be the bearer of to Your Excellency.
				Being apprehensive of some mistake, or miscarriage of the Packet, I have presumed once more to attempt the honor of approaching You, less anxious for the fate of whatever concerns my own interest or Reputation, than desirous of the satisfaction of being not entirely forgotten by Your Excellency.
				
				I have only to repeat my sincere and ardent wishes for Your Excellency’s Happiness, and to subscribe myself Your Excellency’s most Humble & most Obedient Servant
				
					
						William Lee Perkins
					
					His Excellency B. Franklin
				
			